DETAILED ACTION
Responsive to the Applicant reply filed on 08/03/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in the following.  Claims 1-4 and 13-17 are presented for examination in this Office Action, with Claims 1, 13, and 17 being in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Response to Arguments
The claim amendments and remarks filed by the Applicant on 08/03/2021, have been carefully considered and are responded in the following.
As an initial note, the Applicant’s response/remarks do not show page numbers.  Therefore, the Examiner uses the page numbers manually counted from the first page of the Applicant’s response.  Accordingly, the cover page of Amendments/Remarks is at page 1, the listing of claims at pages 2-12, and Applicant Arguments/Remarks at pages 13-18.

Applicant arguments, page(s) 13 of the Amendments/Remarks, regarding the drawing being objected to for informalities have been carefully considered. The arguments in view of the claim amendments are persuasive.  Therefore the objection to the drawing has been withdrawn.

In response to the Applicant arguments, page(s) 13 of the Remarks, regarding Claims 1-4 invoking 35 U.S.C. §112(f), the amendment has obviated the issue.  

In response to the Applicant arguments, page(s) 13, regarding previously presented Claims 1 to 4 and 13-16 being rejected under 35 U.S.C. 112(b) because of each reciting a limitation that lacks sufficient antecedent basis or clarity, the amendments have resolved the issues. Therefore, the rejections are withdrawn.

Applicant’s arguments, page(s) 14-17 of the Remarks, with regards to claims 1-4 and 13-16 being rejected under 35 U.S.C. § 103 have been considered carefully. 

First, Applicant argues that “the applied art is not seen to disclose or to suggest at least the features of transmitting a registration request including the user information, which is input on a screen provided based on the screen information, to the server system, the transmitted user information being registered in association with the identification information in the server system, wherein, in a case where a plurality of identification information of the image processing apparatus are obtained from the image processing apparatus and the plurality of identification information are transmitted to the server system, first identification information issued later than second identification information of the plurality of identification information is registered in association with the transmitted user information in the server system based on the registration request.” (Emphasis added). See pages 14-15 of the Remarks.
In response, the Examiner understands the new features found in the claimed invention are added to the independent claims 1, 13, and 17, respectively.  The newly added limitations are “transmitting a registration request including the user information … to the server system” and in the case of obtaining a plurality of identification information of the image processing apparatus, “the first identification information (i.e., most recent) is registered in association with the transmitted user information in the server system” (Note that the clause “in a case” is broadly interpreted as an optional limitation).  However, the newly added limitations necessitated a new ground of rejection. Accordingly, the Applicant argument is moot in view of the new ground of rejection.

Secondly, the Applicant argues, at pages 15-16, that the Emori reference does not “disclose or to suggest at least the features of transmitting a registration request including the user information, which is input on a screen provided based on the screen information, to the server system.”  The Examiner respectfully disagrees, because Emori is not cited for teaching the step of transmitting a registration request including the user information in the Office Action.  Emori teaches an information processing apparatus capable of communicating with a server system, the information processing apparatus is the client terminal 10 in Emori.  Emori discloses transmitting a request message (i.e., a call) including the ID of the user to the service management server 40 for obtaining a session ID (par. 0063-0065) which is added to the Emori at least discloses obtaining the identification information of the image processing apparatus issued by the management server system and transmitting the obtained identification information to the server system.

Thirdly, the Applicant argues, at pages 16-17, that the Kyoo reference does not “disclose or to suggest at least the features of transmitting a registration request including the user information, which is input on a screen provided based on the screen information, to the server system.”  The Examiner respectfully disagrees, because Kyoo is cited for disclosing the step for receiving screen information for inputting user information necessary for using a print service using the identification information which is transmitted to the service provider in Kyoo.  See par. 0062. In particular, Kyoo discloses that in response to receiving the information relating to the service [from] user input by the service provider via the communication interface 22 (which is typically a screen interface for user to enter inputs), for instance, the information managing part 23 registers the information with the user registration information 11, which includes user information 11a, image forming device information 11b, such as an IP address of the image forming device 8; see par. 0063. 

Applicant further argues the Wata reference cited in the rejection of claims 3 and 15 by relying on the newly added limitations; see page 17 of the Remarks.  However, the newly added limitations necessitated a new ground of rejection. Accordingly, the Applicant argument is moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):




Claim 1-4 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  
The reasons are in the following:
In dependent claims 1, 13, and 17 each recite an element “a server system” nowhere to be found in the specification.  The meaning of server system is too broad to be interpreted to be clear as to enable any person skilled in the art to make and use the same.  Therefore, the Examiner determines the claim element “a server system” to be a new matter.  
It should be noted that the previously filed claims recite both “a management server” and “a service provision server” (shown in FIG. 6) for the claimed steps for obtaining and transmitting identification information of the image processing apparatus, for example.  However, it appears now that a generalized term “a server system” is used to blend the differences of the roles that “a management server” and “a service provision server” each play in the claims.  It is also noted that dependent claims 2, 4, 13, and 14 also recite the “server system” in the respective claims, unsupported by the specification.
Claim 2-4 and 14-16 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because they depend from the rejected claims 1 and 13, respectively.
If the examiner broadly interpret the limitations by oversight, the applicant is requested to point to the examiner the substance of the limitations in the applicant’s disclosure. Otherwise, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recite the limitation "the service provision server" at the end of the claim without sufficient antecedent basis for this limitation.  It should be noted that applicant amended all instance of “service provision server" in other claims except this limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Emori (US 20100079785 A1) in view of Kyoo (US 20150293732 A1), and further in view of Iwasaki (US 20150153981 A1) and further in view of Kosuda (US 20140268230 A1).
 
As per claim 1 (Currently Amended), Emori teaches an information processing apparatus capable of communicating with a server system, the information processing apparatus (Emori, par. 0062-0063 and 0065: the client terminal 10 (which is mapped to the information processing apparatus) transmits a request message (i.e., a call) including the ID of the user… the call control server 30 checks whether the received user ID is registered in the user DB, and then generates a session ID or a session management ID for requested print service) comprising: 

obtaining, from an the image processing apparatus, the identification information of the image processing apparatus issued by the management server system (Emori, par. 0062-0064: the client terminal 10 obtains MFP ID and adds the session ID to the request message.  In Emori, the employee inputs the ID (the MFP ID) of the MFP 20b, which is included in the a request message (call) that the call control server 30 (L5) can verify as the MFP is issued by the control server; par. 0070); 
transmitting the obtained identification information to the server system (Emori, par. 0062: the client terminal 10 transmits a request message (call) including the ID of the user, the ID of the MFP, and data of printing service contents to the call control server 30 (L1)); 
However Emori does not explicitly disclose receiving screen information for inputting user information for a predetermined service as a response to the transmission of the obtained identification information.  This is a difference.
In a related art, Kyoo teaches:
receiving screen information for inputting user information necessary for using a predetermined service, from the service provision server system as a response to the transmission of the obtained identification information (Kyoo, par. 0062: In response to receiving the information relating to the service [from] user input by the service provider via the communication interface 22, for instance, the information managing part 23 registers the information with the user registration information 11, which includes user information 11a, image forming device information 11b, such as an IP address of the image forming device 8; par. 0063.).
	Emori and Kyoo are analogous art, because they are in a similar field of endeavor in improving the access of network device via network and service providing servers or a service provider.  Thus, it would have been obvious to one of ordinary in the art, before the effective Emori to include the communication interface 22 for inputting user information necessary for using a predetermined service.  For this combination, the motivation would have been to improve the user communication with the service provider.
However, Emori and Kyoo as combined above do not explicitly disclose transmitting a registration request input on a screen provided to the server system and the transmitted user information being registered in association with the identification information in the server system.  This aspect of the claim is identified as a further difference.
	In a related art, Iwasaki teaches:
transmitting a registration request including the user information, which is input on a screen provided based on the screen information, to the server system, the transmitted user information being registered in association with the identification information in the server system (Iwasaki, par. 0044-0045: registration of a physical printer in a state that the user has logged in to Google Cloud Print; 0105: registering … an entry that contains the physical printer ID, the user ID, and the expiration date and time that was set at step S12; par. 0034: For example, the cloud-printing-compatible function includes a function of having the image forming apparatus 100 itself registered in the cloud printing service 200 and being assigned a physical printer ID).
Iwasaki is an analogous art in a similar field of endeavor in improving the access to a MFP via network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to Iwasak to modify the combined system of Emori and Kyoo to include in the server-side registration the association of user information with the identification information of the image forming apparatus in the server system.  For this combination, the motivation would have been to improve the security of the print service by allowing the server to authenticate the user with user information.

	In a related art, Kosuda teaches:
wherein, in a case where a plurality of identification information of the image processing apparatus are obtained from the image processing apparatus and the plurality of identification information are transmitted to the server system, first identification information issued later than second identification information of the plurality of identification information is registered in association with the transmitted user information in the server system based on the registration request (Note that the term “in a case” is a language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation) (Kosuda, par. 0063-0064 and 0066: the printer name is expired after 24 hours have passed since the registration. Thus, MFP 100 deletes the user setting of "high-speed printer" from cloud 200; par. 0078-0079: user setting timer update control unit 109 controls timer and enables the extension or deletion of the printer ID from the user settings; par. 0066).  
Kosuda is an analogous art in a similar field of endeavor in improving the access to a MFP by a control unit configured to set a priority order using a timer.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to Kosuda to modify the combined system of Emori and Kyoo and Iwasak to attach a timer to each printer ID such that first identification information issued later than second identification information is used as an updated printer ID for the printer/MFP access.  For this combination, the motivation would have been to improve the management of dynamically allocated network printers.

As per claim 2 (Currently Amended), the references as combined above teach the information processing apparatus according to claim 1, wherein the at least one processer further performs: 
obtaining access permission information from the server system, wherein the at least one processor transmits the access permission information to the image processing apparatus along with an instruction to request issuance of the identification information, or transmits the instruction to request issuance of the identification information to the image processing apparatus after incorporating the access permission information into the instruction to request issuance of the identification information (Emori, par. 0063 and 0076: carries out user authentication based on the received user ID and checks whether the MFP 20b, which is specified by the received MFP ID, can be used or not. When the check results of both of them are acceptable, the call control server 30 generates a session management ID).  

As per claim 4 (Currently Amended), the references as combined above teach the information processing apparatus according to claim 1, wherein the screen information represents  a screen for registering the user information, and the at least one processor transmits the user information input and received through a GUI displayed based on the screen information to the server system (Iwasaki, par. 0133-0135 and -140: screen display for inputting user ID and a password of the user stored in the portable terminal 500; par. 0044-0045: registration of a physical printer in a state that the user has logged in to Google Cloud Print; 0105: registering … an entry that contains the physical printer ID, the user ID, and the expiration date and time that was set at step S12; par. 0034: For example, the cloud-printing-compatible function includes a function of having the image forming apparatus 100 itself registered in the cloud printing service 200 and being assigned a physical printer ID).  

As per claim 13 (Currently Amended) Emori teaches a control method of an information processing apparatus capable of communicating with a server system (Emori, par. 0062-0063 and 0065: the client terminal 10 (which is mapped to the information processing apparatus) transmits a request message (i.e., a call) including the ID of the user…communicating with the call control server 30), the control method comprising:
obtaining, from an image processing apparatus, identification information of the image processing apparatus issued by the server system (Emori, par. 0062-0064: the client terminal 10 obtains MFP ID and adds the session ID to the request message.  In Emori, the employee inputs the ID (the MFP ID) of the MFP 20b, which is included in the a request message (call) that the call control server 30 (L5) can verify as the MFP is issued by the control server; par. 0070); 
transmitting the obtained identification information to the server system (Emori, par. 0062: the client terminal 10 transmits a request message (call) including the ID of the user, the ID of the MFP, and data of printing service contents to the call control server 30 (L1)); 
However Emori does not explicitly disclose receiving screen information for inputting user information for a predetermined service as a response to the transmission of the obtained identification information.  This is a difference.
In a related art, Kyoo teaches:
receiving screen information for inputting user information necessary for using a predetermined service, from the server system as a response to the transmission of the obtained identification information (Kyoo, par. 0062: In response to receiving the information relating to the service [from] user input by the service provider via the communication interface 22, for instance, the information managing part 23 registers the information with the user registration information 11, which includes user information 11a, image forming device information 11b, such as an IP address of the image forming device 8; par. 0063.).
Emori and Kyoo are analogous art, because they are in a similar field of endeavor in improving the access of network device via network and service providing servers or a service provider.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Kyoo to modify Emori to include the communication interface 22 for inputting user information necessary for using a predetermined service.  For this combination, the motivation would have been to improve the user communication with the service provider.
 However, Emori and Kyoo as combined above do not explicitly disclose transmitting a registration request input on a screen provided to the server system and the transmitted user information being registered in association with the identification information in the server system.  This aspect of the claim is identified as a further difference.
	In a related art, Iwasaki teaches:
transmitting a registration request including the user information, which is input on a screen provided based on the screen information, to the server system, the transmitted user information being registered in association with the identification information in the server system (Iwasaki, par. 0044-0045: registration of a physical printer in a state that the user has logged in to Google Cloud Print; 0105: registering … an entry that contains the physical printer ID, the user ID, and the expiration date and time that was set at step S12; par. 0034: For example, the cloud-printing-compatible function includes a function of having the image forming apparatus 100 itself registered in the cloud printing service 200 and being assigned a physical printer ID).
Iwasaki is an analogous art in a similar field of endeavor in improving the access to a MFP via network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to Iwasak to modify the combined system of Emori and Kyoo to include in the server-side registration the association of user information with the identification information of the image forming apparatus in the server 
However, the combination above does not explicitly disclose a plurality of identification information of the image processing apparatus wherein first identification information issued later than second identification information of the plurality of identification information is registered in association with the transmitted user information in the server system based on the registration request. This aspect of the claim is identified as a further difference.
	In a related art, Kosuda teaches:
wherein, in a case where a plurality of identification information of the image processing apparatus are obtained from the image processing apparatus and the plurality of identification information are transmitted to the server system, first identification information issued later than second identification information of the plurality of identification information is registered in association with the transmitted user information in the server system based on the registration request (Note that the term “in a case” is a language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation) (Kosuda, par. 0063-0064 and 0066: the printer name is expired after 24 hours have passed since the registration. Thus, MFP 100 deletes the user setting of "high-speed printer" from cloud 200; par. 0078-0079: user setting timer update control unit 109 controls timer and enables the extension or deletion of the printer ID from the user settings; par. 0066).  
Kosuda is an analogous art in a similar field of endeavor in improving the access to a MFP by a control unit configured to set a priority order using a timer.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to Kosuda to modify the combined system of Emori and Kyoo and Iwasak to attach a timer to each printer ID such that first identification information issued later than second identification information is used as an updated printer ID for the printer/MFP access.  For this combination, 

As per claim 14 (Currently Amended) , the references as combined above teach the control method according to claim 13, further comprising 
obtaining access permission information from the server system, wherein the access permission information is transmitted to the image processing apparatus along with an instruction to request issuance of the identification information, or the instruction to request issuance of the identification information is transmitted to the image processing apparatus after incorporating the access permission information into the instruction to request issuance of the identification information (Emori, par. 0063 and 0076: carries out user authentication based on the received user ID and checks whether the MFP 20b, which is specified by the received MFP ID, can be used or not. When the check results of both of them are acceptable, the call control server 30 generates a session management ID).  

As per claim 16 (Currently Amended) , the references as combined above teach the control method according to claim 13, wherein the transmission request contains screen information representing a screen for registering the user information, and the user information input and received through a GUI displayed based on the screen information is transmitted to the service provision server (Iwasaki, par. 0133-0135 and -140: screen display for inputting user ID and a password of the user stored in the portable terminal 500; par. 0044-0045: registration of a physical printer in a state that the user has logged in to Google Cloud Print; 0105: registering … an entry that contains the physical printer ID, the user ID, and the expiration date and time that was set at step S12; par. 0034: For example, the cloud-printing-compatible function includes a function of having the image forming apparatus 100 itself registered in the cloud printing service 200 and being assigned a physical printer ID).  

As per claim 17 (New) A system comprising an information processing apparatus and a server system capable of communicating with the information processing apparatus, the information processing apparatus comprising at least one processor configured to cause the information processing apparatus to perform: 
obtaining, from an image processing apparatus, identification information issued by the server system (Emori, par. 0062-0064: the client terminal 10 obtains MFP ID and adds the session ID to the request message.  In Emori, the employee inputs the ID (the MFP ID) of the MFP 20b, which is included in the a request message (call) that the call control server 30 (L5) can verify as the MFP is issued by the control server; par. 0070); 
transmitting the obtained identification information to the server system (Emori, par. 0062: the client terminal 10 transmits a request message (call) including the ID of the user, the ID of the MFP, and data of printing service contents to the call control server 30 (L1)); 
However Emori does not explicitly disclose receiving screen information for inputting user information for a predetermined service as a response to the transmission of the obtained identification information.  This is a difference.
In a related art, Kyoo teaches:
 receiving screen information for inputting user information necessary for using a predetermined service, from the server system as a response to the transmission of the identification information (Kyoo, par. 0062: In response to receiving the information relating to the service [from] user input by the service provider via the communication interface 22, for instance, the information managing part 23 registers the information with the user registration information 11, which includes user information 11a, image forming device information 11b, such as an IP address of the image forming device 8; par. 0063.); 
	Emori and Kyoo are analogous art, because they are in a similar field of endeavor in improving the access of network device via network and service providing servers or a service Emori to include the communication interface 22 for inputting user information necessary for using a predetermined service.  For this combination, the motivation would have been to improve the user communication with the service provider.
However, Emori and Kyoo as combined above do not explicitly disclose transmitting a registration request input on a screen provided to the server system and the transmitted user information being registered in association with the identification information in the server system.  This aspect of the claim is identified as a further difference.
	In a related art, Iwasaki teaches:
transmitting a registration request including the user information input on a screen provided based on the screen information to the server system, the transmitted user information being registered in association with the identification information in the server system (Iwasaki, par. 0044-0045: registration of a physical printer in a state that the user has logged in to Google Cloud Print; 0105: registering … an entry that contains the physical printer ID, the user ID, and the expiration date and time that was set at step S12; par. 0034: For example, the cloud-printing-compatible function includes a function of having the image forming apparatus 100 itself registered in the cloud printing service 200 and being assigned a physical printer ID).
Iwasaki is an analogous art in a similar field of endeavor in improving the access to a MFP via network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to Iwasak to modify the combined system of Emori and Kyoo to include in the server-side registration the association of user information with the identification information of the image forming apparatus in the server system.  For this combination, the motivation would have been to improve the security of the print service by allowing the server to authenticate the user with user information.

	In a related art, Kosuda teaches:
wherein, in a case where the information processing apparatus obtains a plurality of the identification information from the image processing apparatus and transmits the plurality of identification information to the server system, first identification information issued later than second identification information of the plurality of identification information is registered is association with the transmitted user information in the server system based on the registration request (Kosuda, par. 0063-0064 and 0066: the printer name is expired after 24 hours have passed since the registration. Thus, MFP 100 deletes the user setting of "high-speed printer" from cloud 200; par. 0078-0079: user setting timer update control unit 109 controls timer and enables the extension or deletion of the printer ID from the user settings; par. 0066).  
Kosuda is an analogous art in a similar field of endeavor in improving the access to a MFP by a control unit configured to set a priority order using a timer.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to Kosuda to modify the combined system of Emori and Kyoo and Iwasak to attach a timer to each printer ID such that first identification information issued later than second identification information is used as an updated printer ID for the printer/MFP access.  For this combination, the motivation would have been to improve the management of dynamically allocated network printers.
The following limitations are rejected for the same reasons as those for the above steps of the obtaining, the transmitting, the receiving and the transmitting, because they are the reciprocal steps from the perspective of the server system. 

•	issuing the identification information (Note: the reciprocal step of obtaining, from an image processing apparatus, identification information issued by the server system); 
•	receiving the identification information transmitted from the information processing apparatus (Note: the reciprocal step of transmitting the obtained identification information to the server system; 
•	transmitting the screen information to the information processing apparatus (Note: the reciprocal step of receiving screen information for inputting user information necessary for using a predetermined service
•	receiving the registration request including the user information from the information processing apparatus (Note: the reciprocal step of transmitting a registration request including the user information, which is input on a screen provided based on the screen information); and 
•	registering the user information in association with the identification information based on the registration request (Note: this step is the same as the above step of association with the transmitted user information in the server system based on the registration request).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Emori, Kyoo, Iwasaki, and Kosuda, as applied in claim 1, and further in view of Watanabe (US 20170093865 A1; hereinafter “Wata”).

As per claim 3 (Currently Amended), the references of Emori, Kyoo, Iwasaki, and Kosuda as combined above teach the information processing apparatus according to claim 1, but do not explicitly disclose a step for selecting an image processing apparatus for which to 
In a related art, Wata teaches:
 wherein the at least one processor further performs selecting an image processing apparatus for which to obtain the identification information from among one or more of the image processing apparatuses connected to the information processing apparatus through a communication network (Wata: par. 0169-0171: available services associated with the selected device ID, which may be selected; See also the device list wherein the program inserts "Service A" in the column for registered services of the device list page in the line having the device name "Printer 1" and the model name "MFP-A.").
Wata is analogous art to the claimed invention in a similar field of endeavor in improving network connections with networked printers.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them to include selecting an image processing apparatus for which to obtain the identification information from one or more of the image processing apparatuses. For this combination, the motivation would have been to improve the user interface for selecting available printers and/or services

As per claim 15 (Currently Amended), the references of Emori, Kyoo, Iwasaki, and Kosuda as combined above teach the control method according to claim 13, but do not explicitly disclose a step for selecting an image processing apparatus for which to obtain the identification information from one or more of the image processing apparatuses. This aspect of the claim is identified as a further difference.
In a related art, Wata teaches:
 further comprising selecting an image processing apparatus for which to obtain the identification information from among one or more of the image processing apparatuses 
Wata is analogous art to the claimed invention in a similar field of endeavor in improving network connections with networked printers.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them to include selecting an image processing apparatus for which to obtain the identification information from one or more of the image processing apparatuses. For this combination, the motivation would have been to improve the user interface for selecting available printers and/or services

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Don G Zhao/
Primary Examiner, Art Unit 2493
09/10/2021